Citation Nr: 1428422	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-00 253A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether the Veteran submitted a timely notice of disagreement (NOD) to a May 2009 rating decision that reduced the evaluation for status post total right knee replacement from 60 percent to 30 percent, effective August 1, 2009.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for bilateral foot calluses.

6.  Entitlement to service connection for bilateral carpal tunnel syndrome.

7.  Entitlement to an increased rating for left knee arthritis, associated with total knee replacement due to traumatic arthritis, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from rating decisions by the Nashville, Tennessee, Regional Office (RO), of the Department of Veterans Affairs (VA).  By a rating action in January 2010, the RO denied the Veteran's claims of entitlement to service connection for a heart condition, bilateral foot calluses, diabetes mellitus, bilateral carpal tunnel syndrome (also claimed as tendonitis), hypertension, and a rating in excess of 10 percent for left knee arthritis.  By letter dated September 2010, the RO informed the Veteran that the July 2010 letter was not accepted as a timely NOD with the May 2009 rating decision which reduced the rating for his right knee disorder.  He perfected a timely appeal with the above decisions.  

On December 12, 2013, the Veteran appeared at the Nashville RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of the hearing is of record.  At the hearing, the Veteran withdrew a claim for an increased rating for the right knee.  Thus, that issue is not in appellate status.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.  No additional documents pertinent to the present appeal were revealed.  

The issues of entitlement to service connection for a heart disorder, bilateral foot calluses, diabetes mellitus, carpal tunnel syndrome, hypertension, and an increased rating for the left knee arthritis, associated with total knee replacement due to traumatic arthritis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  By a rating action in May 2009, the RO reduced the evaluation for status post total right knee replacement from 60 percent to 30 percent, effective August 1, 2009; the Veteran was notified of that decision by letter dated May 26, 2009.  

2.  Communication expressing disagreement with that decision was not received by VA from the Veteran or his attorney until July 30, 2010; new and material evidence was not received within the interim.  


CONCLUSION OF LAW

The Veteran did not submit a timely notice of disagreement with the rating decision in May 2009 that reduced the evaluation for the Veteran's service-connected right knee disorder from 60 percent to 30 percent, effective August 1, 2009.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302(b), 20.303 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, the Veteran was notified following the May 2009 rating action of the requirement to submit a notice of disagreement and time limit for doing so.  Since the determination is a legal one, the Board is charged with determining if the Veteran's claim has legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

The facts are not in dispute, and essentially the Veteran claims that he did file a timely notice of disagreement.  There is no indication of outstanding evidence that has not been obtained and the claim is ripe for appellate adjudication.  

At the December 2013 videoconference hearing, the undersigned identified the issue on appeal.  He also identified and queried the Veteran on the elements necessary to substantiate his claim.  The Veteran provided testimony regarding the timeliness issue and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  The duties imposed by Bryant were thereby met.  See Bryant v. Shinseki, 23 Vet. App. 488   (2010) (per curiam); See also 77 Fed. Reg. 23128 -01 (April 18, 2012).  

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.  

II.  Factual background.

The Veteran served on active duty from June 1979 to June 1982.  

By a rating action in June 2006, the RO increased the evaluation for the Veteran's total right knee replacement from 30 percent to 60 percent, effective October 31, 2005.  

By a rating action in September 2008, the RO proposed to decrease the evaluation for total right knee replacement from 60 percent to 30 percent.  The Veteran was notified of this decision by letter dated September 26, 2008.  

In a statement in support of claim (VA Form 21-4138), dated in October 2008, the Veteran disagreed with the proposed reduction of the rating assigned to his right knee disorder.  


By a rating action in May 2009, the evaluation for the total right knee replacement due to traumatic arthritis was reduced from 60 percent to 30 percent, effective August 1, 2009.  

In a report of contact (VA Form 119), dated in September 2009, the Veteran indicated that he was seeking to establish service connection for carpal tunnel /tendonitis in both wrists.  In a subsequent report of contact, dated in October 2009, the Veteran indicated that he wanted to add a heart disorder to his current claim for service connection.  

Submitted in support of the Veteran's claim were VA progress notes dated from March 2006 to October 2006.  As previously noted above, the Veteran was seen for a clinical visit in August 2006, at which time he complained of chest pain with exertion.  The assessment was chest pain with abnormal EKG, will get an exercise tolerance test (ETT).  The ETT was performed in September 2006; the conclusion was sub-maximal ETT clinically and electrocardiographically negative at workload achieved for exercise induced myocardial ischemia.  

Of record is a statement from the Veteran's attorney, dated July 30, 2010, expressing disagreement the May 21, 2009 rating decision which reduced the evaluation for the Veteran's total right knee replacement due to traumatic arthritis from 60 percent to 30 percent, effective August 1, 2009.  

III.  Legal Analysis-Timeliness.

The Veteran contends that he submitted a timely notice of disagreement with the May 2009 rating decision of the RO.  He argues that he submitted his notice of disagreement in August 2009, which was received at the RO in September 2009.  

The record shows that a rating action in September 2008 proposed to reduce the evaluation for the Veteran's right knee total replacement due to traumatic arthritis from 60 percent to 30 percent; the Veteran was notified of that decision in a letter dated in September 2008.  Subsequently, in a rating action dated May 21, 2009, the RO reduced the right knee total replacement due to traumatic arthritis from 60 percent to 30 percent, effective August 1, 2009.  The Veteran was notified of this decision in a letter dated May 26, 2009.  The letter explained to the Veteran that if he disagreed with the decision, he should write and explain why he disagrees.  It notified him that he had one year from the date of the letter to appeal.  A VA Form 4107 was enclosed that further explained the Veteran's right to appeal the decision.  

No further correspondence whatsoever was received from the Veteran until his notice of disagreement was received from his former attorney in July 2010.  The appellant was notified by letter in September 2010 that his notice of disagreement was not timely, but that he could appeal the decision regarding timeliness.  The appellant submitted a timely notice of disagreement with the timeliness matter, and the current appeal ensued.  Submitted in December 2010 was a handwritten statement from the Veteran, supposedly dated "August 26, 2009" and received at the RO in September 2009.  However, the document was not signed by the Veteran, and the Veteran did not express disagreement with the reduction of the evaluation for his right knee disorder.  

The Board finds that the Veteran did not submit a timely notice of disagreement.  

An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the notice of disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  

Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  The date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302(a). 

In this case, the appellant was notified of the May 2009 rating decision by letter dated May 26, 2009.  He had until May 26, 2010, to submit a notice of disagreement.  His notice of disagreement was date stamped as received by the RO on August 2, 2010 (although a copy was faxed to the RO on July 30, 2010).  Therefore, it was clearly not received until after the one year period allotted to the appellant to initiate an appeal, and was not timely.  The Veteran did not submit any evidence during the period from May 2009 to August 2010.  VA outpatient treatment records during this period include complaints of right knee pain, but primarily refer to treatment for other maladies.  These records are cumulative to evidence previously of record and do not constitute new and material evidence.   

Regarding the contention that the Veteran submitted his notice of disagreement in August 2009 and that it was received at the RO in September 2009.  The document submitted by the attorney would indicate that it was dated August 26, 2009; however, the numbers on the paper were clearly redacted and switched.  Moreover, nothing on the document expressed disagreement with the May 2009 rating action which reduced the rating for the right knee disorder.  Rather, the Veteran stated that his "left leg" was doing worse and started to swell; and, he stated "you all are talking about my kids, what about paying for my injuries."  There was no clear expression of a disagreement with the reduction.  As such, the Board finds that a notice of disagreement was not received by the RO until July 30, 2010, and clearly it was not timely.  Therefore, the May 21, 2009 rating decision was not timely appealed.  Thus, the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a); 20.302(a).  



ORDER

The Veteran did not submit a timely notice of disagreement with a rating decision in May 2009 that reduced the evaluation for the service-connected right knee disorder from 60 percent to 30 percent, effective August 1, 2009; the appeal is denied.  


REMAND

The Veteran is seeking service connection for bilateral foot calluses, service connection for diabetes mellitus, service connection for hypertension, and service connection for carpal tunnel syndrome of the right wrist.  He also alleges that he had symptoms of these conditions during his military service.  The Veteran is also seeking an increased rating for his left knee disorder.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

After reviewing the Veteran's claims file, the Board concludes that additional development is necessary in order to comply with VA's duty to notify and assist. See 38 U.S.C.A. §§ 5102, 5103, 5103A.  

A.  Service connection claims.

The service treatment reports (STRs) show that the Veteran was seen on several occasions for problems with his feet.  The Veteran was seen in April 1980 with complaints of plantar warts on both feet for several months; he stated that he had stopped all sports activities due to pain in his feet; no pertinent diagnosis was noted.  When seen in May 1980, the Veteran complaints of having had warts on both feet for the past 2 months; the assessment was tyloma.  In July 1980, he was diagnosed with callous on the planter area of both feet.  In October 1981, it was noted that the Veteran had hammertoes on the 2nd and 4th, digits of the left foot.  The assessment was hammertoes.  In November 1981, the callouses were trimmed.  On the occasion of the separation examination, in April 1982, the Veteran was diagnosed with bilateral tylomas, symptomatic.  

Post service treatment records show that the Veteran has received treatment for hypertension, diabetes mellitus, and tendonitis of the right wrist.  

The STRs are completely silent for any complaints, findings or diagnosis of heart disease.  On the occasion of the separation examination in April 1982, the Veteran reported in his report of medical history that he was in good health.  Clinical evaluation of the heart was normal; blood pressure reading was 120/80.  

Medical evidence of record, VA as well as private treatment reports, dated from January 1985 through May 2006, include a clinical visit in December 2002, in which the Veteran reported occasional sharp chest pains, lasting approximately 30 seconds; no pertinent findings or diagnosis was reported.  

The Veteran underwent a cardiology consultation in November 2009, at which time it was noted that sub-maximal ETT was clinically suggestive and electrocardiographically inconclusive for exercise induced myocardial ischemia.  A pharmacological stress test was ordered.  Subsequently, a nuclear cardiology stress test was performed in December 2009; the findings were negative for stress induced myocardial ischemia; there was a baseline abnormal electrocardiogram.  During a follow up evaluation in March 2010, the Veteran complained of pain in both wrists; it was noted that he was wearing a wrist brace.  No pertinent diagnosis was noted.  

Received in July and August 2011 were VA and private treatment reports dated from December 2008 through June 2011 reflecting ongoing treatment for the right knee disorder.  These records indicate that the Veteran reported a history of a heart attack in 2001; however, the records do not reflect any treatment for a heart condition.  

At his personal hearing in December 2013, the Veteran indicated that he went to sick call on several occasions for his foot problems; he stated that he was given a cream to apply on his feet.  The Veteran related that, upon his discharge from service, he immediately went to a doctor for his feet and he was diagnosed with calluses and corns on his feet.  The Veteran indicated that he was still using a cream and being followed by a podiatrist for his bilateral foot disorder.  The Veteran indicated that he was treated by Dr. Davis from the time that he left service in 1982 until the present.  The Veteran reported that he was a cook in service; he stated that he handled big pots and pans, and he used big and heavy equipment.  The Veteran testified that he first noticed problems with his wrist in Germany; he stated that he was diagnosed with carpal tunnel syndrome some time ago.  The Veteran maintained that he has been treated for this disorder ever since he got out of service in 1982; he was treated at the VA medical center in Memphis, Tennessee.  The Veteran indicated that he just recently found out that he suffers from diabetes mellitus; however, he maintained that he has suffered from symptoms of diabetes mellitus since service.  The Veteran noted that he has always had night sweats.  The Veteran indicated that he has also received treatment for hypertension ever since his discharge from service in 1982; he received treatment at the Memphis VAMC.  

In the Veteran's December 2013 hearing, he stated that he has been receiving VA treatment with the Memphis VA Medical Center since 1982.  A review of the claims file reflects treatment records from 1985.  The record does not disclose that these records are unavailable that further attempts to obtain these records would be futile, thus, the Board must remand for further attempts to obtain these records.  See 38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

In addition, the Veteran indicated that he received treatment from Dr. Davis, as well as from Dr. Sanchez at Saint Francis Hospital.  Accordingly, the Board finds that a remand is necessary in order to obtain any private treatment records that may be relevant in this case, particularly from St. Francis Hospital.  

As noted above, post service medical records show that the Veteran has been receiving treatment for hypertension, diabetes mellitus, bilateral foot disorder, and a right wrist disorder.  In October 2009, the Veteran was seen in the emergency room for deep callus on both feet; the impression was deep callus.  During a clinical visit in September 2010, the Veteran was diagnosed with tendonitis of the right wrist.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court held that VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  In light of the in-service findings and current findings of callus on both feet, the Veteran should be afforded a VA examination to further determine the etiology of his claimed bilateral foot disorder.  See McLendon.  

Although the Veteran has provided competent reports of continuity of symptomatology and that he is being treated for hypertension, diabetes mellitus and tendonitis of the right wrist, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's disabilities.  Although the Veteran has been seeking treatment from the VA for his conditions, it remains unclear to the Board whether the Veteran's currently diagnosed disabilities are related to any aspect of service.  A medical opinion regarding an etiology of the Veteran's conditions is therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

B.  I/R-Left knee disorder.

At his personal hearing, the Veteran testified that his left knee disorder had worsened since his last examination in November 2012.  The Veteran indicated that he has been wearing two knee braces on his left knee, and he has been putting more pressure on the left knee because of the total knee replacement of the right knee.  The Veteran indicated that he was told that he may need surgery on the left knee to take care of the arthritis.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Since the Veteran is competent to testify on the severity of the symptoms of his left knee disorder, the Board finds the necessity for a current examination is triggered.  Id.   

Finally, after issuance of a September 2012 supplemental statement of the case (SSOC), wherein the RO addressed the service connection and increased rating for the left knee, an additional VA examination report was associated with the claims files.  However, the RO did not issue a Supplemental Statement of the Case (SSOC) addressing this evidence.  Pursuant to 38 C.F.R. § 19.31 (2013), a SSOC will be issued after additional pertinent evidence is received by the agency of original jurisdiction after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board of Veterans' Appeals . Thus, on remand, the RO must furnish the Veteran a SSOC that addresses all the evidence received since issuance of the September 2012 SSOC.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The AOJ should also obtain the names and addresses of all medical care providers, including VA and non-VA providers, who have treated the Veteran for his claimed disabilities since service.  In particular, the AOJ should obtain the Veteran's medical records from the Memphis, Tennessee VAMC pertaining to hypertension, diabetes mellitus, bilateral foot calluses, and carpal tunnel syndrome of the right wrist from immediately after service to the present.  With respect to the left knee disorder, the AOJ should obtain all records of treatment since November 2012.  Continue to request the VA records, either until the records are obtained or it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.  

2.  The AOJ should take the necessary steps to obtain and associate with the claims file all treatment records from Dr. Davis from 1982 to the present, and from Dr. Sanchez at St. Francis Hospital.  All efforts to obtain these treatment records should be documented in the claims file.  If these records are unavailable, this should also be noted in the claims file.   If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.  

3.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any foot disability, including calluses.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  After reviewing the claims file and examining the Veteran, the examiner should opine as to whether it is at least as likely as not (a 50% or higher degree of probability) that any current disability of the feet was due to service or any incident therein, to include the symptoms documented in service.  All opinions and conclusions expressed must be supported by a complete rationale in a report.  The examiner should reconcile any opinion with the service treatment records, and post-service complaints of calluses.  

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of any hypertension, heart disorder, and diabetes mellitus.  All indicated tests and studies should be conducted.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any hypertension, heart disorder, and/or diabetes mellitus had its onset in service or in the year immediately after service, or is otherwise the result of a disease or injury in service.  A complete rationale for all opinions must be provided.  

5.  The RO should schedule the Veteran for a VA medical examination to address the nature and etiology of any carpal tunnel syndrome.  The veteran's claims files must be provided to the examiner for review.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not that any diagnosed carpal tunnel syndrome is related to service, including the Veterans military occupation specialty as a cook.  The examiner should provide a complete rationale for any opinion and conclusion expressed.  

6.  Schedule the Veteran for a VA orthopedic examination in order to ascertain the severity of his left knee disorder.  The claims folder should be made available to the examiner in conjunction with the examination.  All necessary tests should be performed.  The examiner should specifically indicate the ranges of motion of the Veteran's left knee.  The examiner should also note the presence and degree of any lateral instability or subluxation upon physical examination--slight, moderate, or severe.  The examiner should comment on any functional impairment due to pain, weakness, fatigability, incoordination, etc., and the pathology associated with functional impairment should be described.  With respect to the functional losses associated with such symptoms, the examiner should comment on whether pain is visibly manifested on movement of the joint, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain, weakness, etc., attributable to service-connected disability.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  

7.  Thereafter, the RO should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


